Case 9:20-cv-80155-DMM Document 12 Entered on FLSD Docket 05/08/2020 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 20-cv-80081-MIDDLEBROOKS

  HOWARD COHAN,

             Plaintiff,
  v.

  SUNSHINE GASOLINE DISTRIBUTORS, INC.,

        Defendant.
  __________________________________/
                                        ORDER CLOSING CASE
             THIS CAUSE comes before the Court upon the Parties’ Joint Stipulation for Dismissal

  with Prejudice, filed on May 7, 2020. (DE 11). The Court congratulates the Parties on their

  amicable resolution of this matter and notes that pursuant to Anago Franchising, Inc. v. Shaz, LLC,

  677 F.3d 1272 (11th Cir. 2012), the Parties’ Stipulation is self-executing and no Order of the Court

  is required to dismiss this action. Accordingly, it is hereby ORDERED and ADJUDGED that:

       (1)      The above-styled action is DISMISSED WITH PREJUDICE.

       (2)      The Clerk of Court shall CLOSE THIS CASE and DENY all pending motions AS

                MOOT.

       (3)      This Court will retain jurisdiction to enforce the Settlement Agreement for a period of

                one (6) months from the date of this Order.

       (4)      Each party shall bear their own fees and costs, except as provided for in the Parties’

                Settlement Agreement.

             SIGNED in Chambers in West Palm Beach, Florida, this 8th day of May, 2020.



                                                          ___________________________________
                                                          DONALD M. MIDDLEBROOKS
                                                          UNITED STATES DISTRICT JUDGE
